Exhibit 10(j)

﻿

WD-40 COMPANY

2016 STOCK INCENTIVE PLAN

﻿

﻿

FY 2017 DEFERRED PERFORMANCE UNIT AWARD GRANT NOTICE AND ACCEPTANCE

﻿

﻿

﻿

Maximum Number of DPU Shares:  The “Vest Quantity” Shown Above

Performance Measurement Year End:  August 31, 20__

Vesting Date:  August 31, 20__, Subject To Compensation Committee Certification
of Performance Achievement

Settlement Date:  As Determined By the Compensation Committee at the Time of
Certification of Performance Achievement, Pursuant To Paragraphs 3 and 5 of the
FY 20__ Deferred Performance Unit Award Agreement Below

﻿

﻿

FY 2017 DEFERRED PERFORMANCE UNIT AWARD AGREEMENT

﻿

﻿

Pursuant to your Deferred Performance Unit Award Grant Notice and Acceptance
(“Grant Notice”) and this Deferred Performance Unit Award Agreement
(“Agreement”), WD-40 Company, a Delaware corporation, (the “Company”) has
awarded to you Deferred Performance Units (“DPUs”) under the WD-40 Company 2016
Stock Incentive Plan (the “Plan”) with respect to the “Maximum  Number” of
shares of the Company’s Common Stock indicated in your Grant Notice.  Defined
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

The details of your DPUs are as follows:

1. Number of Shares.    Subject to the alternative vesting payment provisions of
Paragraph 3 of this Agreement, the number of Shares to be issued to you upon
settlement of your DPUs (your “DPU Shares”) as referenced in your Grant Notice
will be determined under the performance vesting provisions in Paragraph 2 of
this Agreement equal to a percentage (the “Applicable Percentage”) of
the Maximum Number of DPU Shares set forth in your Grant Notice.  The Maximum
Number of DPUs prior to performance vesting, or the resulting number of DPU
Shares determined upon performance vesting, may be adjusted from time to time
upon changes in capitalization of the Company pursuant to Section 18 of the
Plan.

2. Performance Vesting.  Your DPUs vest following a performance measurement
period of one year that is the current fiscal year of the Company (the
“Measurement Year”).  Following the conclusion of the Measurement Year, the
Committee shall meet, either at its regularly scheduled quarterly meeting or at
a special meeting of the Committee called prior to the Company’s release of its
annual earnings for the Measurement Year, to certify achievement of the
performance measure set forth on Exhibit A attached hereto and determination of
the Applicable Percentage of the Maximum Number of DPUs that will become vested
(your “Vested DPUs”).   Except as otherwise provided for herein, your DPUs will
be forfeited if your employment with the Company or a Subsidiary is terminated
for any reason, including death, resignation or termination by the Company or a
 Subsidiary (“Termination of Employment”) prior to August 31 of the Measurement
Year.  In the event of your Termination of Employment by reason of your death,
disability or Retirement (as hereinafter defined), you may, as provided for
herein, be eligible to receive Vested DPUs determined on a pro-rata monthly
basis, including full credit for partial months elapsed through the effective
date of your Termination of Employment,  effective as of the last day of the
Measurement Year and subject to the Committee’s certification of achievement of
the performance measure and determination of the Applicable Percentage.  If
applicable for such pro-rata vesting, the Maximum Number of DPU Shares will be
adjusted according to the pro-rata portion of the Measurement Year for which you
were employed.  In the case of your 



 

 

 

--------------------------------------------------------------------------------

 

Termination of Employment due to death or disability,  pro-rata vesting will
occur at the discretion of the Committee.  In the case of your Retirement (as
hereinafter defined), you will receive the applicable pro-rata amount of Vested
DPUs.  “Retirement”, for purposes of this Agreement, means Termination of
Employment (for any reason other than termination by the Company or a Subsidiary
for Cause): (i) after attainment of age sixty-five (65), or (ii) after
attainment of age fifty-five  (55) provided that you have been in Continuous
Service with the Company or a Subsidiary for not less than ten (10) years.

3. Alternative Vesting Payment in Cash for International Participants.  If you
are a resident of a jurisdiction other than the United States, the Committee
may, as authorized under Sections 4(b) and 11(d) of the Plan, determine, at the
time that the Committee certifies the performance vesting of your DPUs as
provided for in Paragraph 2 above, that your Vested DPUs will be settled in cash
in an amount equal to the number of Vested DPU Shares multiplied by the closing
price of the Shares as of the date of such certification. In the event your
Vested DPUs are settled in cash, the provisions of Paragraphs 4, 5, 6 and 9 of
this Agreement shall not apply to your Vested DPUs.

4. Payment of Dividend Equivalents.  Until issuance of your DPU Shares, you
shall be entitled to receive Dividend Equivalents with respect to your Vested
DPUs, payable in cash as and when dividends are declared upon the Shares by the
Company.  Dividend Equivalents may be accumulated by the Company but shall be
paid no less often than annually.  Such Dividend Equivalents shall constitute
additional ordinary compensation income for the year in which the Dividend
Equivalents are paid.  Dividend Equivalents shall be paid with respect to your
Vested DPUs  held as of the record date for the dividend declared upon the
Shares by the Company, provided that you will not be deemed to hold Vested DPUs
prior to the Committee’s certification of performance vesting as provided for in
Paragraph 2 above.

5. Delivery of Shares upon Termination of Employment – 6 Month Delay.  Your
Vested DPUs shall be settled solely in Shares upon Termination of
Employment.  Subject to the provisions of Paragraphs 6  and 9  of this
Agreement, DPU Shares shall be issued and delivered to you or to your designated
Beneficiary (as hereinafter defined) six (6) months following the day after the
effective date of your Termination of Employment (the “Settlement
Date”).  Issuance of the DPU Shares may not be accelerated or otherwise claimed
by you for any reason other than following Termination of Employment.

6. Securities Law Compliance.  Notwithstanding anything to the contrary
contained herein, your DPU Shares may not be issued unless the DPU Shares are
then registered under the Securities Act of 1933, as amended (the “Securities
Act”) or, if such Shares are not then so registered, the Committee or the Board
has determined that such issuance would be exempt from the registration
requirements of the Securities Act.  The issuance of your DPU Shares must also
comply with other applicable laws and regulations governing your DPU Shares, and
the issuance of your DPU Shares may be delayed if the Committee or the Board
determines that such issuance would not be in material compliance with such laws
and regulations.

7. Transferability.  Your DPUs are not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party (your “Beneficiary”) who, in the event of your death,
shall then be entitled to receive the DPU Shares, if any, payable as of the date
of your death.

8. Agreement Not a Service Contract or Obligation to Continue Service.  This
Agreement is not an employment or service contract, and nothing in this
Agreement shall be deemed to create in any way whatsoever any obligation on your
part to continue in the service of the Company or Subsidiary as an employee for
any period of time.  In addition, nothing in this Agreement shall obligate the
Company or a Subsidiary to continue your employment for any period of time.

9. Satisfaction of Tax Withholding Obligations.

(a) At the time of the vesting of your DPUs as provided for in Paragraph 2
above, to the extent the Company or Subsidiary is required by law or applicable
regulation to withhold and remit any tax on your behalf, whether representing
payroll tax, income tax or other personal tax obligation, the Company or
Subsidiary shall have the right to collect, directly from you or from other
compensation amounts due to you from the Company or Subsidiary,



 

 

 

--------------------------------------------------------------------------------

 

amounts required to satisfy such tax withholding obligations.  To the extent
permitted by law or applicable regulation, the Company or Subsidiary may satisfy
such withholding obligations at such time after the end of the Measurement Year
and within the same calendar year as may be administratively convenient, such as
the date you receive other incentive cash compensation under the Company’s
performance incentive compensation programs.

(b) At the time of issuance of your DPU Shares, to the extent required by law or
applicable regulation, the Company shall withhold from the DPU Shares otherwise
issuable to you, a number of whole Shares having a Fair Market Value as of the
Settlement Date equal to the minimum amount of taxes required to be withheld by
law.  The Fair Market Value of the withheld whole number of DPU Shares that is
in excess of the minimum amount of taxes required to be withheld shall be added
to the deposit for your U.S. federal income tax withholding or, if you are an
international taxpayer, such amount shall be added to the largest deposit of
withheld tax required to be made by the Company on your behalf.

(c) Your  DPU Shares may not be issued unless the tax withholding obligations of
the Company or Subsidiary, if any, are satisfied.  Accordingly, the DPU Shares
may not be issued within the time specified in Paragraph 5  above and the
Company shall have no obligation to issue a certificate for such Shares until
such tax withholding obligations are satisfied or otherwise provided for.  Upon
notice of the requirement for recovery from you of any amount due as a tax
withholding obligation, you agree to promptly remit to the Company or Subsidiary
the full amount due.

10. Notices.   Any notices provided for in the Plan or this Agreement shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

11. Governing Plan Document.  This Agreement is subject to all the provisions of
the Plan, the provisions of which are incorporated by reference in this
Agreement.  This Agreement is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  Except as specifically provided for herein, in
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall control.

END OF DEFERRED PERFORMANCE UNIT AGREEMENT

(Refer to DPU Award Grant Notice and Acceptance for Specific Grant Information)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

PERFORMANCE VESTING

﻿

﻿

In accordance with Paragraph 2 of the Deferred Performance Unit Award Agreement,
the DPUs shall vest with respect to the Applicable Percentage of the Maximum
Number of DPU Shares set forth in the following table,  based on relative
achievement within an established performance measure range of the Company’s
reported earnings before interest, income taxes,  depreciation (in operating
departments) and amortization computed on a consolidated basis (“Global EBITDA”)
for the Measurement Year, before deduction of the stock-based compensation
expense for the Vested DPUs and excluding other non-operating income and expense
amounts (“Adjusted Global EBITDA”) .

﻿

﻿

﻿

 

Adjusted Global EBITDA

Applicable Percentage

> $_________

100%

  $_________

100%

  $_________

5%

< $_________

0%

     $_________*  

0%

﻿

﻿

* Implied zero percentage achievement level.

﻿

The Applicable Percentage will be determined on a straight line sliding scale
from the implied zero percentage achievement level to the maximum 100%
Applicable Percentage achievement level but the Applicable Percentage shall not
be less than 5%.   For purposes of determining the Applicable Percentage,  the
calculated percentage is to be rounded to the nearest tenth of one percent and
rounded upward from the midpoint.    The number of Vested DPUs  is to be rounded
to the nearest whole unit and rounded upward from the midpoint.

﻿

For purposes of computing Global EBITDA the Company’s earnings are to be
determined in accordance with the Company’s then applicable Generally Accepted
Accounting Principles (currently U.S. GAAP).



 

 

 

--------------------------------------------------------------------------------